Exhibit 10.01 TALLY HO VENTURES, INC. SHARE PURCHASE AGREEMENT This Share Purchase Agreement (“Agreement”) is made as of February 14, 2007, by and between Tally Ho Ventures, Inc., a Delaware corporation (the “Company”), and the purchasers who execute the Purchaser Signature Page hereto (the “Purchaser”) as listed on Schedule A hereto. RECITALS A.The Company desires to obtain funds from each Purchaser in order provide working capital, to and further the operations of the Company. B.In order to obtain such funds, the Company is offering up to 206,992 shares (the “Shares”) of common stock, $0.001 per share par value (the “Common Stock”) at a purchase price of $1.087 per Share, on the terms and subject to the conditions set forth herein, for an aggregate offering price of $225,000. The Shares are sometimes referred to herein as the “Securities”. The Shares are provided certain demand registration rights as set forth in the Registration Rights Agreement (the “Registration Rights Agreement”) in the form annexed hereto as
